Citation Nr: 1621864	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to January 1980.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Board remanded the claim for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a neck disability that was caused by his service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for neck disability due to two accidents in service.  He specifically asserts that his neck disability is from hitting his head on the roof of a car in a motor vehicle accident, and from landing on his head after a motorcycle accident in service.  

In his claim, received in January 2008, the Veteran asserted that his disability began in August 1979, more than 35 years ago.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The Veteran's service treatment records show that in August 1979, he was treated for minor trauma to the head following a motor vehicle accident.  The report notes that there was no LOC (loss of consciousness), n/v (nausea or vomiting), or headache.  He was coherent and alert.  His pupils were equal and reactive.  Strength and coordination were good.  Finger/nose touch was WNL (within normal limits).  The impression noted a mild contusion "scalp on roof" in association with an auto accident.  The report notes "no treatment necessary."  

Examination reports, dated in November 1975 and October 1977, and a separation examination report, dated in November 1979, show that his spine was clinically evaluated as normal; none of these reports note symptoms or complaints involving the neck, or a diagnosis of a neck disability.    

As for the post service medical evidence, private treatment records show treatment for complaints of neck pain beginning in 2002.  An X-ray, dated in January 2002, contains an impression of C5-C6 degenerative changes.  Another report notes C5-C6 degenerative disc disease with posterior uncinate spurring and some foraminal encroachment.  The relevant impression was painful cervical spine due to degenerative disc disease at C5-C6 and possible variable radiculopathy.  

A February 2002 report from Space Coast Orthopedic Center notes "a remote motor vehicle accident and subsequent X-rays in 1996, but no real problems with his neck or shoulder up until recently."  The Veteran gave a seven-month history of significant neck pain.  

Reports, dated in 2002, from the Cape Canaveral Hospital, show a number of treatments for neck pain, with notations of a longstanding history of cervical spondylosis.  A June 2002 report contains an impression of C5-C6, C6-C7 disc protrusion with response to epidural steroid injection series.  Physical therapy was recommended.  

An October 2005 report from M.T., M.D., shows treatment for knee pain.  It is remarkable for a notation that, "He essentially works climbing up and down ladders and works in subterranean areas he says with his head beneath his feet."

In November 2013, the Board remanded the claim for additional development, specifically, to afford the Veteran an examination, and to obtain an etiological opinion.

A VA neck (cervical spine) conditions disability benefits questionnaire (DBQ), dated in January 2014, shows the following: the Veteran's claims file had been reviewed.  The diagnosis was degenerative arthritis of the spine.  Following the Veteran's August 1979 treatment, the service treatment records are silent for continued, chronic care of the condition.  Specifically, the separation examination documents do not show any complaints with regard to the cervical spine, and they show a normal spinal orthopedic examination on that date.  The examiner indicated that the lay statement of K.H. had been reviewed.  

The examiner concluded that the Veteran's degenerative spondylosis, cervical spine, is not caused by, or a result of, his service.  

The examiner explained that disc degeneration and accompanying arthritis is a common development.  Age-related changes are present in 40 percent of adults over age 35 years, and in almost all individuals over age 50 (citation omitted).  The Veteran's spondylosis is a stand-alone entity, neither due to, nor aggravated by, military service.  The mild scalp contusion shown in the service medical record was an acute and transitory episode that resolved without residuals, as evidenced by silence of the separation examination for the condition, as was the claimed motorcycle accident that required no medical care during the Veteran's active military service.  The Veteran's statement that he has had neck pain symptoms since his initial injury is taken into consideration.  There is a significant silent period between his injury, noted in August 1979, and January 2002, when he was diagnosed with degenerative spondylosis of the cervical spine, during which time the Veteran states he neither sought nor required medical care for any cervical spine condition.  

A lay statement from K.H., dated in October 2008, shows that the author asserts the following: in March 1976, he was driving a motorcycle, and the Veteran was his passenger.  While going about 25 to 30 miles per hour (mph) in a 35 mph zone, he accelerated to go around a car, and the Veteran fell off of the motorcycle.  The Veteran landed on his head, and rolled head-over-heels for quite some distance.  He was wearing a full-face helmet, leather jacket, and jeans.  He was checked for broken bones and shock by a nurse-acquaintance who lived nearby.  He had some scrapes on his ankles and elbows, but otherwise seemed ok.  

The Board finds that the claim must be denied.  The Veteran and a lay statement assert that the Veteran hit his head when he fell off of a motorcycle in March 1976 in a 35 mph zone, while wearing a helmet, and that although he was informally examined by a nurse, he did not receive any other treatment.  Service treatment records show that in August 1979, the Veteran was treated for minor trauma to the head following a motor vehicle accident.  The impression noted a mild contusion of the scalp.  The report states that no treatment was necessary.  The Veteran's November 1979 separation examination report shows that his spine was clinically evaluated as normal.  This report does not note symptoms or complaints involving the neck, or a diagnosis of a neck disability.  Given the foregoing, a chronic neck condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

The post-service medical evidence shows that a neck condition is first shown in 2002.  This is about 22 years after separation from service.  There is no competent opinion in support of the claim.  The only competent opinion is found in the January 2014 VA DBQ, and this opinion weighs against the claim.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent evidence to show that arthritis of the neck was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the appellant's own contentions, and the lay statement, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim.  The VA examiner stated that the Veteran's statements had been taken into account.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In fact, some of the Veteran's prior statements provide evidence against his claim, as cited above.  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  The Veteran has also been afforded an examination, and an etiological opinion has been obtained.  

In November 2013, the Board remanded this claim.  The Board directed that the Veteran be afforded VA examination to determine the etiology of any current neck disability.  In January 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).





ORDER

Service connection for a neck disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


